Order entered July 22, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00468-CV

                       JAYCO HAWAII, INC., Appellant

                                          V.

                       VIVA RAILINGS, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17238

                                     ORDER

      Before the Court is appellee’s July 21, 2022 unopposed motion for an

extension of time to file its brief. We GRANT the motion and extend the time to

August 22, 2022. We caution appellee that further extension requests in this

accelerated appeal will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE